Exhibit 10.2

SECOND AMENDED AND RESTATED SCHEDULES

TO THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

A Third Amended and Restated Omnibus Agreement was executed as of July 1, 2014,
and amended as of December 31, 2014 and July 1, 2015 (collectively, the “Third
Amended and Restated Omnibus Agreement”), among Tesoro Corporation, on behalf of
itself and the other Tesoro Entities, Tesoro Refining & Marketing Company LLC,
Tesoro Companies, Inc., Tesoro Alaska Company LLC, Tesoro Logistics LP and
Tesoro Logistics GP, LLC, as amended by the First Amended and Restated Schedules
to Third Amended and Restated Omnibus Agreement, executed November 12, 2015.
Capitalized terms not otherwise defined in this document shall have the terms
set forth in the Third Amended and Restated Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Third Amended and Restated Omnibus Agreement, such amended
and restated Schedules shall replace the prior First Amended and Restated
Schedules as of the date hereof and shall be incorporated by reference into the
Third Amended and Restated Omnibus Agreement for all purposes.

Executed effective as of July 1, 2016.

 

TESORO CORPORATION    

TESORO REFINING & MARKETING COMPANY LLC

TESORO COMPANIES, INC.

TESORO ALASKA COMPANY LLC

By:   /s/ Gregory J. Goff     By:   /s/ Gregory J. Goff  

Gregory J. Goff

President and Chief Executive Officer

     

Gregory J. Goff

President

 

TESORO LOGISTICS LP     TESORO LOGISTICS GP, LLC By:   Tesoro Logistics GP, LLC,
its general partner     By:   /s/ Phillip M. Anderson        

Phillip M. Anderson

President

 

    By:   /s/ Phillip M. Anderson          

Phillip M. Anderson

President

     

 

Signature Page to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Third Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

 

Page 1/2 of Schedule I to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: Tesoro, Tesoro Alaska, TRMC, the Partnership and the General
Partner are subject to a pending consent decree with the U.S. Environmental
Protection Agency and the Department of Justice pursuant to which injunctive
relief will be ordered with respect a number of refineries (the “2016
Environmental Consent Decree”).

The indemnification obligations of the Tesoro Entities under Section 3.1(a) of
the Third Amended and Restated Omnibus Agreement with regard to the 2016
Environmental Consent Decree are limited as provided in Schedule IX.

 

Page 2/2 of Schedule I to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.

 

Page 1/4 of Schedule II to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

1. Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

2. Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
TRMC is notified in writing prior to the First Deadline Date.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

 

Page 2/4 of Schedule II to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

1. Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.

2. Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.

3. Anacortes Storage Facility. Historic tank overtopping events and tank bottom
corrosion releases have impacted soil and groundwater in the shore tank area of
the Anacortes refinery. Groundwater near the shore tanks is monitored for
natural attenuation. Groundwater between the tanks and the nearby shoreline has
not been characterized, however the hydrocarbon concentrations in this area is
not expected to be a threat to human health or the environment.

4. Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.

 

5. Tesoro Alaska Pipeline.

 

  •   The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.

 

  •   A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.

 

Page 3/4 of Schedule II to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  •   Historic spills and releases have impacted the Anchorage #1 terminal,
including past releases from the Tesoro Alaska Pipeline receiving station.
Groundwater remediation monitoring is ongoing across the Anchorage #1 terminal.
In addition, a soil vapor venting system is being installed to address a flame
suppressant compound detected in soils near the receiving station control room.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Area of significant groundwater and soil impacts: (1) lower tank farm
groundwater impact source area including 1988 jet fuel release and unknown light
products release in area of Tank 63, (2) process unit historic releases from
oily water sewer system including releases from failed grout in subsurface sewer
hubs, (3) groundwater issues generally 35 to 40 feet below ground surface and
groundwater impacts in three water-bearing zones below refinery and off-site and
(4) possible contributor to refinery-wide groundwater impacts.

 

Page 4/4 of Schedule II to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

 

Page 1/1 of Schedule III to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Tesoro employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

 

Page 1/2 of Schedule IV to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

None.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE: None.

 

Page 2/2 of Schedule IV to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

  

Owner

Golden Eagle Avon Wharf Facility (Martinez, California). A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.   
TRMC Nikiski Dock and Storage Facility (Nikiski, Alaska). A single-berth dock
and storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.    Tesoro Alaska Anacortes
Marine Terminal (Anacortes, Washington). A marine terminal located at the
Anacortes Refinery consisting of a crude oil and refined products wharf
facility. The marine terminal receives crude oil and other feedstocks from
marine vessels and third-party pipelines for delivery to the Anacortes Refinery.
The facility also delivers refined products from the Anacortes Refinery to
marine vessels.    TRMC

 

Page 1/1 of Schedule V to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Existing Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

1. That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.

2. That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.

3. That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

4. That certain project AFE# 104100015-M at the Mandan refinery, to update the
truck rack sprinkler system. This project has been completed.

5. That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.

6. That certain project number TCM Idea # 2011433001 at the Mandan refinery, to
move the JP8 to new bay and have three bays for loading product across the rack.
This project has been cancelled.

7. That certain project number TCM Idea # 2011432602 at the Stockton terminal,
install a continuous vapor emission monitor on the vapor recovery unit for
compliance with air quality regulations.

 

Page 1/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Amorco Contribution Agreement listed on Schedule VII:

Expense Projects

All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.

Capital Projects

1. That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.

2. That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

For Long Beach Contribution Agreement listed on Schedule VII:

Expense Projects

1. Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

2. Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison Reroute” and
IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.

Capital Projects

1. That certain project related to AFE# 072104079LBT titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.

2. That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

3. That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

 

Page 2/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

4. Any remaining costs of those certain projects related to the leak detection
on the Terminal and Terminal Pipelines which are substantially complete and
include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Expense Projects

Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.

Capital Projects

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Expense Projects

1. All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for a
partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.

2. All 2013 costs or 2013 carry-over costs related to AFE# 13E1012000002BP-M12 &
13E1012000002BP-M5 PRISM ID 32518 (under the 2013 AFE # 13E1012000002BP) for the
Manual Entry Corrosion Program at Terminal 2 will be reimbursed by TRMC. All
2014 costs will be covered by the Partnership’s 2013 budget.

 

Page 3/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

3. All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 – TK
218 – API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”

4. All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 – TK 205
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

5. Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.

6. All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 – TK 217
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

7. All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.

8. All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products – TK VH1 –
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.

Capital Projects

1. Maintenance capital expenditures related to that certain AFE# 136104194BP-M
(PRISM ID 32480) at Terminal 2 to replace all fire water piping at Berths 76, 77
and 78 areas of Terminal 2 in Long Beach, CA with new piping. This project will
also replace all associated valves, fixtures, monitors, and fire-fighting
accessories.

2. Maintenance capital expenditures related to that certain TCM Idea# 2013434229
(PRISM ID 25829) at Terminal 2 to replace the existing bladder type foam tank
with two atmospheric tanks and foam skids located at either end of the facility
along with new piping to support the installation.

 

Page 4/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

3. Maintenance capital expenditures related to that certain TCM Idea# 2013434243
(PRISM ID 20054) at Terminal 2 to replace the existing loading arms at T2’s
Berth 77 and 78. The current parts are so old that they are no longer readily
available, so in order to properly maintain this equipment to minimize down-time
for repairs, these arms should be replaced with the newest models.

4. All capital expenditures related to that certain AFE# 136104077BP-M (PRISM ID
32481) for MOTEMS dock side piping upgrades at Terminal 2.

5. Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.

6. Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).

7. Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Tesoro’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).

8. All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Tesoro ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.

9. All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Tesoro acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.

10. All capital costs related to AFE# 131907045. This project, in conjunction
with Tesoro’s acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest’s Logistics Mechanical
Integrity Inspection System Information Technology assets into the Tesoro
Information Technology application landscape.

 

Page 5/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

Expense Projects

1. Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for any
costs or expenses incurred by the Partnership Group to reinstate water supply to
the Operating Company’s Nikiski Terminal in connection with the water
suppression system.

2. Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  ¡    to determine the adequacy of fire water at the facility;

 

  ¡    with respect to any modifications needed to be made to fire water system
to provide adequate fire water; and

 

  ¡    for relocation of the knockout drum, if relocation is required.

3. Anacortes Storage Facility

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group to restore Tank 135 to API 653 specifications.
TRMC shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for decommissioning and repair of sewer lines
for Tanks 165 and 166.

4. Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership Group
for any costs and expenses incurred by the Partnership Group:

 

  ¡    to determine the adequacy of fire water at the facility; and

 

  ¡    with respect to any modifications needed to be made to fire water system
to provide adequate fire water.

5. Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  ¡    if required to supplement data currently available in the baseline
inspections records in order to properly document corrosion, to carry out new
tank corrosion inspections on Tanks 777, 778 and 890, as well as any repairs
resulting from such inspections to meet API 653 standards; and

 

  ¡    with respect to Tank 777, the tank berm size and tank proximity
evaluation scheduled to completed by year-end 2014, as well as any required
adjustments resulting therefrom.

 

Page 6/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

6. Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.

7. Tesoro Alaska Pipeline

 

  •   Tesoro shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out the repairs and tests identified
in the Coffman Engineers report dated May 8, 2014, including the planned
hydro-test in 2015 and any resulting repairs therefrom.

 

  •   Tesoro shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out repairs identified pursuant to
the inspection on the Tesoro Alaska Pipeline as a result of the inspection
scheduled to begin June 30, 2014.

Capital Projects

1. All capital costs related to AFE# 125100055—Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.

2. All capital costs related to AFE# 127100012—Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.

3. All capital costs related to AFE# 132100017 – Martinez gasoline loading rack
filtration.

4. All capital costs related to AFE# 125110005—Fabrication and installation of a
skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.

5. All capital costs related to AFE# 125110007 – Provision of inline strainers
upstream of the Kenai Pump station pipeline pumps and upstream of the Anchorage
receiving station control valve.

6. All capital costs related to AFE# 124100034—Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northernlights Blvd, and the ASIG Filter Building located at Ted
Stevens International Airport.

7. All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.

8. All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.

9. All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.

 

Page 7/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

10. All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.

11. All capital costs related to AFE# 132100017 regarding the installation of a
new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.

12. All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.

13. All capital costs related to AFE# TBD regarding the installation of a system
to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.

14. All capital costs related to AFE# 145110009 regarding the implementation of
Tesoro Alaska Pipeline mainline delivery strainer.

 

Page 8/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Capital Projects

TRMC shall reimburse the Partnership Group for:

1. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following piping systems projects: AFE# 136104160BP (TCM Idea#
2013218160), TCM Idea# 2013212538, TCM idea# 2013212540 and TCM Idea#
2013212539. For any such projects listed above in this section 1 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

2. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE#
154100014 (TCM Idea# 2014217001), TCM Idea #2014217008, AFE# 136104169BP (TCM
Idea# 2013218169), AFE# 136104190BP (TCM Idea# 2013218190), TCM Idea#
2013212558, and TCM Idea # 2014217023. For any such projects listed above in
this section 2 that are required to maintain safe operation of the Assets, the
Partnership shall determine the final project scope in its sole discretion.

3. Upon mutual consent on project scope between TRMC and the Partnership, TRMC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2014217135 (tk 56), TCM
Idea# 2013212585 (tk 1), TCM Idea# 2014217132 (tk 90), TCM Idea# 2014217133 (tk
11), TCM Idea# 2013212575 (tk 34), TCM Idea # 2013212587 (tk 35), TCM Idea#
2013212588 (tk 10), TCM Idea# 2013212589 (tk 58), TCM Idea# 2013212592 (tk 39),
TCM Idea# 2013212593 (tk 968), TCM Idea# 2013212595 (tk 60), TCM Idea#
2013212596 (tk 69), TCM Idea # 2013212597 (tk 57), TCM Idea# 2013212599 (tk 51).
For any such projects listed above in this section 3 that are required to
maintain safe operation of the Assets, the Partnership shall determine the final
project scope in its sole discretion.

4. All capital costs related to the repair or replacement of brick structure
piping supports, with the scope of repairs to be developed in 2016 and the
execution of such repairs to be completed in 2017.

5. All capital costs related to the upgrade or replacement of the cathodic
protection system for the tanks as identified through a cathodic protection
assessment to be completed prior to year end 2016. An action plan will be
developed to address recommendations identified through the assessment. The
program is expected to commence in 2016 and will be executed over a 4-year
period.

6. All capital costs related to the multi-phase upgrade or replacement of tank
level measurement and transmitter instruments, upon mutual consent of TRMC and
the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its

 

Page 9/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

sole discretion shall determine the final scope of any element of the tank level
instrument upgrade project required to maintain safe operation of the Assets.
TRMC’s reimbursement to the Partnership Group for capital costs incurred during
the Term to complete the tank level instrument upgrade or replacement project
shall not exceed $15,000,000 in the aggregate.

Expense Projects

1. With respect to the Remaining Pipeline 88 Interest (as defined in the 2015
Line 88 and Carson Tankage Contribution Agreement listed on Schedule VII), TRMC
shall reimburse the Partnership for any costs and expenses associated with
curing any anomalies identified by the August 2015 in-line inspection thereof.

2. With respect to the Tankage (as defined in the 2015 Line 88 and Carson
Tankage Contribution Agreement listed on Schedule VII), as well as the land on
which such Tankage is located, TRMC shall reimburse the Partnership for any
costs and expenses associated with any liabilities, costs and expenses that
might be imposed upon the Partnership as operator of the Tankage and which
relate to the environmental condition of the land on which the Tankage is
located and surrounding lands, including but not limited to any
government-imposed fines or remediation costs and natural resource damages, but
excluding (i) any liabilities, costs and expenses that arise from any releases
or discharges of hydrocarbons or other substances from the Tankage after the
date hereof or (ii) any liabilities, costs and expenses that arise from
negligent acts or omissions or willful misconduct of the Partnership and its
agents, contractors and representatives.

3. Until the later of (i) November 12, 2020 or (ii) the completion of any
repairs identified by any applicable non-invasive or external inspections that
occurred prior to such date, TRMC shall reimburse the Partnership Group for any
costs and expenses incurred by the Partnership Group to restore any tank
included in the 2015 Line 88 and Carson Tankage Contribution Agreement listed on
Schedule VII to API 653 or API 510 specifications that are identified through
the Partnership Group’s non-invasive or external inspections.

4. During the term (including any extension thereof) of the Carson II Storage
Services Agreement, dated as of November 12, 2015, by and among TRMC, the
General Partner, the Partnership and the Operating Company (the “Carson II
Storage Agreement”), TRMC shall reimburse the Partnership Group for any costs
and expenses incurred by the Partnership Group to restore any tank included in
the 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII to API 653 or API 510 specifications, as determined by the results of the
first scheduled internal inspection of any such tank after the date hereof (the
“First Internal Inspection”). TRMC shall be deemed to be the generator of all
hazardous waste and other waste removed from any such tanks in connection with
such cleaning and restoration and shall be responsible for all obligations
arising as the generator of such hazardous waste and other waste.

 

  a) TRMC and the Operating Company shall mutually agree on the inspection
schedule and the duration of such inspections so as to minimize disruption
within the Wilmington and Carson refinery systems, with TRMC having the right to
approve the final inspection schedule.

 

Page 10/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

  b) If TRMC fails to renew the Carson II Storage Services Agreement, prior to
November 12, 2022, in accordance with the terms thereof, the Partnership Group
may elect to accelerate API 653 or API 510 inspections prior to the expiration
of the Carson II Storage Agreement.

5. Notwithstanding Sections 3 and 4 above, the parties agree that the following
tanks included in the 2015 Line 88 and Carson Tankage Contribution Agreement
listed on Schedule VII have been inspected, cleaned, and repaired to ensure
compliance with API 653 or API 510 standards within the 24 months prior to the
date hereof, and are excluded from the reimbursement requirements listed above
unless such actions fail to meet such compliance standards due to the negligence
of TRMC:

 

Tank Number

   Year of Last
Inspection  

53

     2013   

87

     2013   

41

     2013   

4

     2013   

88

     2013   

5

     2013   

24

     2013   

325

     2013   

326

     2013   

45

     2014   

65

     2014   

89

     2014   

276

     2014   

289

     2014   

303

     2014   

340

     2014   

50

     2014   

302

     2014   

138

     2014   

139

     2014   

289

     2015   

65

     2015   

969

     2015   

40

     2015   

955

     2015   

194

     2015   

 

Page 11/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

KENAI TANKAGE:

Capital Projects

TAC shall reimburse the Partnership Group for:

 

  1. Upon mutual consent on project scope between TAC and the Partnership, TAC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following instrumentation and control projects: AFE# 2012217023
(TCM Idea# 137100002), TCM Idea# 2014216018, TCM Idea# 2007002425. For any such
projects listed above in this section 2 that are required to maintain safe
operation of the Assets, the Partnership shall determine the final project scope
in its sole discretion.

 

  2. Upon mutual consent on project scope between TAC and the Partnership, TAC
shall reimburse the Partnership Group for all capital costs incurred for the
execution of the following tank improvements: TCM Idea# 2016216002, TCM
Idea#2016216001. For any such projects listed above in this section 3 that are
required to maintain safe operation of the Assets, the Partnership shall
determine the final project scope in its sole discretion.

 

  3. All capital costs related to the assessment and upgrade or replacement of
tank level measurement and transmitter instruments, upon mutual consent of TAC
and the Partnership of the scope for the multi-year project. Notwithstanding the
foregoing, the Partnership in its sole discretion shall determine the final
scope of any element of the tank level instrument upgrade project required to
maintain safe operation of the Assets.

 

  4. All capital costs related to installation of tank liners during first API
653 inspection cycle to bring each tank into conformance with Alaska Department
of Environmental Conversation standards.

 

  5. All capital costs related to the assessment and necessary upgrades of
cathodic protection system including:

 

  •   Additional anode ground beds

 

  •   Additional surface distributed anodes

 

  •   Additional amperes of cathodic protection for on-grade storage tanks

 

  •   Under tank monitoring systems

The program is expected to commence in 2016 and will be executed over a 3-year
period.

 

  6. All capital costs related to internal inspection, assessment and repair of
Tank 11 internal floating roof.

 

Page 12/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Expense Projects

 

  1. The parties agree that Tank 37 included in the Alaska Assets Contribution
Agreement listed on Schedule VII have been inspected, cleaned, and repaired to
ensure compliance with API 653 or API 510 standards within the 24 months prior
to the date hereof, and are excluded from the reimbursement requirements listed
above unless such actions fail to meet such compliance standards due to the
negligence of TAC.

 

  2. Any costs or expenses related to:

 

  •   Completion of pressure relief documentation, expected to be complete by
year-end 2016.

 

  •   Completion of area classification plans per NEC 500.4, expected to be
complete by year-end 2017.

 

Page 13/13 of Schedule VI to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Tesoro,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC    April 26,
2011    April 26, 2013    April 26, 2016    TRMC and Tesoro Alaska    TRMC   
April 26, 2021    Yes

 

Page 1/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Amorco Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    April 1, 2012    April 1, 2014    April 1, 2017    TRMC    TRMC   
April 1, 2022    Yes

 

Page 2/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Long Beach Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC    Execution Date is September 14, 2012, and various Effective Times
are upon receipt of the Long Beach Approval, the CDFG Approval and the Other
Approvals as set forth in the agreement, as applicable    September 14, 2014   
September 14, 2017    TRMC    TRMC    September 14, 2022    Yes

 

Page 3/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Anacortes Rail Facility Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC    November 15, 2012    November 15, 2014    November 15, 2017    TRMC
   TRMC    November 15, 2022    No

 

Page 4/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

BP Carson Tranche 1 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    June 1, 2013    Not Applicable    Not Applicable    Not Applicable   
Not Applicable    Not Applicable    No

 

Page 5/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

BP Carson Tranche 2 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company, Tesoro,
TRMC and Carson Cogeneration Company    December 6, 2013    Not Applicable   
Not Applicable    Not Applicable    Not Applicable    Not Applicable    No

 

Page 6/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

West Coast Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Tesoro, TRMC and Tesoro Alaska   

First Closing Date: July 1, 2014

 

Second Closing Date has the meaning set forth in this Contribution Agreement

   The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable   

With respect to Section 3.1(a): Not applicable

 

With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable

   Tesoro, TRMC, Tesoro Alaska    Tesoro, TRMC, Tesoro Alaska    The tenth
(10th) anniversary of the First Closing Date or the Second Closing Date, as
applicable.    Yes

 

Page 7/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

2015 Line 88 and Carson Tankage Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of November 12,
2015, among the Partnership, the General Partner, the Operating Company, Tesoro
SoCal Pipeline Company LLC, Tesoro, TRMC and Carson Cogeneration Company   
November 12, 2015    November 12, 2017    November 12, 2020    Tesoro, TRMC,
Carson Cogen    Tesoro, TRMC, Carson Cogen    November 12, 2025    Yes

 

Page 8/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

2016 Alaska Assets Contribution Agreement

 

Contribution Agreement

 

Closing Date

  

First
Deadline
Date

  

Second
Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third
Deadline
Date

  

Omnibus
Section
5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement effective as of July 1, 2016,
among the Partnership, the General Partner, the Operating Company, Tesoro Alaska
Company LLC, and Tesoro

 

KENAI TANKAGE

  July 1, 2016    July 1, 2018    July 1, 2021    Tesoro Alaska Company LLC   
Not applicable    July 1, 2026    Yes

 

Page 9/9 of Schedule VII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VIII

Administrative Fee and Indemnification Deductibles

Monthly Administrative Fee

$858,333.33

Annual Environmental Deductible

$800,000

Annual ROW Deductible

$800,000

 

Page 1/1 of Schedule VIII to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

For Long Beach Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.

 

Page 1/4 of Schedule IX to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, the Operating Company and
TRMC, (iii) the Anacortes Mutual Track Use Agreement among the General Partner,
the Partnership, the Operating Company and TRMC, and (iv) the Ground Lease
between TRMC and the Operating Company, all dated as of November 15, 2012, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. For the avoidance of doubt, the indemnification provisions of
the Third Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII, (iii) the Master Terminalling Services Agreement –
Southern California among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, as amended, and (iv) the Carson
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of June 1, 2013, the parties hereto agree that
the indemnification provisions of any of those agreements shall control over any
of the other agreements to the extent the subject matter of the indemnification
is specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Third Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.

 

Page 2/4 of Schedule IX to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement
listed on Schedule VII, (iii) the Amended and Restated Master Terminalling
Services Agreement – Southern California among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (iv) the
Long Beach Storage Services Agreement among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (v) the
Berth 121 Operating Agreement between the Operating Company and Carson
Cogeneration Company, dated as of December 6, 2013, (vi) the Terminals 2 and 3
Operating Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (vii) the Amended and Restated
Long Beach Berth Access Use and Throughput Agreement among the Partnership, the
General Partner, the Operating Company and TRMC, dated as of December 6, 2013,
(viii) the Long Beach Berth Throughput Agreement among the Partnership, the
General Partner, the Operating Company, TRMC and Carson Cogeneration Company,
dated as of December 6, 2013, (ix) the SoCal Transportation Services Agreement
between TRMC and Tesoro SoCal Pipeline Company LLC, dated as of December 6,
2013, (x) the Long Beach Pipeline Throughput Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xi) the Carson Coke Handling Services Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xii) the Coke Barn Lease Agreement between the Operating Company and
TRMC, dated as of December 6, 2013 and (xiii) the Terminals 2 and 3 Ground Lease
between the Operating Company and TRMC, dated as of December 6, 2013, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Carson Assets Indemnity Agreement, the
provisions of the Carson Assets Indemnity Agreement shall prevail with respect
to issues related to the contribution of the assets described therein, but not
with respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.

 

Page 3/4 of Schedule IX to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

For West Coast Assets Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Terminalling Services Agreement – Nikiski,
among the General Partner, the Partnership, the Operating Company and Tesoro
Alaska, (iii) the Terminalling Services Agreement – Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement – Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement – Anacortes,
the Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

For 2015 Line 88 and Carson Tankage Contribution Agreement listed on Schedule
VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Carson II Storage Agreement, and
(iii) Amendment No. 1 to the (SoCal) Transportation Services Agreement dated
November 12, 2015, between TRMC and Tesoro SoCal Pipeline Company LLC, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Third Amended and Restated Omnibus
Agreement, the provisions of the Third Amended and Restated Omnibus Agreement
shall prevail with respect to issues related to the contribution of the assets
described therein, but not with respect to the ordinary operations of such
assets as set forth in the above-referenced agreements.

For 2016 Alaska Assets Contribution Agreement listed on Schedule VII:

Notwithstanding any other provisions of the Third Amended and Restated Omnibus
Agreement, the indemnification obligations of the Tesoro Entities under
Section 3.1(a) of the Third Amended and Restated Omnibus Agreement with regard
to the 2016 Environmental Consent Decree are limited to reimbursement for any
capital expenditures that the Partnership Group may be required to make to
comply therewith and any fines or other penalties which may be levied for any
failure therewith (except to the extent such fines or other penalties are the
result of the failure of the Partnership Group to comply therewith with regard
to the contributed assets) and such indemnification obligations shall extend to
or cover any increased ongoing operating or maintenance expenses incurred by the
Partnership Group in connection with their compliance therewith.

 

Page 4/4 of Schedule IX to Second Amended and Restated Schedules to

Third Amended and Restated Omnibus Agreement